Citation Nr: 1422343	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  06-37 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residuals of fracture of the right tibia with sensory nerve damage.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  






INTRODUCTION


The Veteran had active service from September 2000 to April 2001, January 2003 to June 2004, January 2009 to May 2009, and June 2010 to July 2011.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted service connection for residuals of right tibia fracture; open reduction, internal fixation (ORIF) with sensory nerve damage, and assigned a 10 percent disability rating (DC 5262-8625), effective June 16, 2004.  

The Board Remanded this case for further development in October 2009, June 2010, September 2011, November 2012, and June 2013.  The case has since been returned to the Board for further appellate consideration.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The Veteran's residuals of fracture of his right tibia is manifested by functional loss of his right lower leg due to pain and fatigability, however, it has not resulted in compensable right knee limitation of motion, moderate limited right ankle motion, or weakness of the right knee or ankle joints.  


2. Residuals of fracture of the right tibia status post ORIF are manifested by mild incomplete paralysis of the posterior tibial nerve.   


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 10 percent for residuals of fracture of the right tibia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5262 (2013).

2. The criteria for an initial 10 percent rating for mild incomplete paralysis of the posterior tibial nerve secondary to injury and surgical treatment of fracture of the right tibia have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Codes 8625, 8525 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations 

This case was most recently remanded for additional development in June 2013, at which time the Board directed the agency of original jurisdiction (AOJ) to: (1) request that the Veteran identify all VA and non-VA treatment received for the claimed disability and obtain going VA treatment records since September 2012; (2) provide notice to the Veteran that he has a duty to assist the VA in obtaining evidence pertinent to his claim for increase; (3) request service treatment records dating since June 2004 from the National Guard unit to which the Veteran was most recently assigned; and (4) readjudicate the claim.  

A review of the record shows that the Veteran's service treatment records dating from 2000 to 2013 were received from the Veteran's most recently assigned National Guard in October 2013.  In January 2013, the Veteran's complete service personnel records were obtained from DPRIS.  

In July 2013, the AOJ requested ongoing VA treatment records from the Portland VAMC and Salem OPC, which were received in August 2013.  In November 2013, the AOJ certified that there were no ongoing VA treatment records from the Portland VAMC or Salem OPC pertaining to the Veteran dating since September 2013.  The AOJ notified the Veteran of that fact in November 2013 letter.

In a July 2013 letter, the AOJ requested that the Veteran identify all VA and non-VA treatment he had received for the claimed disability.  The letter also notified the Veteran that service records had been requested from his National Guard unit and VA treatment records had been requested from the Portland VAMC and Salem OPC.  The Veteran did not respond and in an October 2013 letter, the AOJ notified the Veteran that VA's duty to assist is not a one-way street.  The AOJ again requested that he identify all treatment received for the claimed disability since June 2004.  To date, the Veteran has failed to respond to the AOJ's requests for information to ensure that all relevant records have been obtained and associated with the claims file.  In that regard, the Board again notes that while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, he also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).

The claim was most recently readjudicated in the January 2014 supplemental statement of the case.

The Board acknowledges that in the November 2012 remand it was directed that an addendum opinion be requested from the August 2012 VA examiner or that the Veteran be afforded a new VA examination of the clamed disability if deemed necessary, to determine the nature and severity of the claimed disability and any neurological residuals throughout the duration of the claim, to include whether there were any fluctuations of the claimed disability during the times that the Veteran was not assigned to active duty.  A report of contact dated March 8, 2013, shows that VA attempted to contact the Veteran by phone and left a voicemail regarding scheduling a VA examination of the claimed disability.  The Veteran did not respond and on March 14, 2013, the AMC left the Veteran another voicemail explaining that if the Veteran wished to be scheduled for a VA examination for the claimed disability, he needed to notify VA by close of business that day.  Again, however, the Veteran failed to respond to attempts to afford him an additional VA examination to evaluate the claimed disability.  

As noted in the November 2012 remand, clinical treatment and personnel records indicate that the Veteran may be employed outside of the country, which admittedly would complicate communications with VA concerning the development of his claim.  Nevertheless, the United States Court of Appeals of Veterans Claims (Court) has stated that in the normal course of events, it is the burden of a claimant to keep the VA apprised of his or her whereabouts.  If he or she does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him or her.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993). 

In light of the foregoing, the Board finds that there is compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II. VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, an October 2004 letter provided the Veteran notice of the information and evidence needed to substantiate his claim for service connection.  An additional October 2011 post rating notification letter also provided the Veteran with notice of the information and evidence needed to substantiate his claim for an increased initial rating for the claimed disability and advised him to submit evidence showing that the claimed disability had worsened.  The October 2011 letter also included notice of the process in which VA assigns disability evaluations and effective dates.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491. Thus, because the VCAA notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  A review of the Veteran's electronic claims file in the Virtual VA and VBMS systems shows that the Veteran's service treatment and personnel records pertaining to all periods of his active and reserve service, VA treatment records and examination reports pertaining to the claimed disability dating since 2004, and lay statements of the Veteran, have been obtained and associated with the record.  The Veteran was afforded and underwent VA examinations of the claimed disability in January 2005 and August 2012.  He failed to report to VA examinations to evaluate the claimed disability in October 2008, February 2011, and March 2013.  

To the extent that the January 2005 and August 2012 VA examinations are inadequate in any way, the Board reiterates that the Veteran has repeatedly failed to respond to VA's repeated requests for his assistance in scheduling VA examinations of the claimed disability.  The Veteran was repeatedly notified of his failures to respond to VA's requests for information and to report to VA examinations in SSOCs dated in March 2010, May 2011, October 2012, May 2013, and January 2014.  In response to the most recent January 2013 SSOC, the Veteran submitted a SSOC response indicating that he did not have any additional evidence to submit in support of his appeal.  Under the above circumstances, the Board will evaluate the Veteran's claim based on the evidence currently of record.  See 38 C.F.R. § 3.655(b) (when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record).

III. Law and Analysis 

The Veteran contends that his residuals of fracture of his right tibia with sensory nerve damage is more severely disabling than is reflected by the initial 10 percent disability rating currently assigned.  In his October 2005 notice of disagreement, he suggested that his residuals of fracture of his right tibia disability interferes with daily functioning.  In his December 2006 substantive appeal, he stated that due to residuals of fracture of his right tibia, he can no longer run, squat, and get on his hands and knees.  He stated that such limitations affect his ability to do his civilian military jobs.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4 (2013).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2013).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When, as in this case, the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In addition, pyramiding, which is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that a veteran "need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

In this case, service connection was awarded in an April 2005 rating decision for  residuals of a right tibia fracture; open reduction/internal fixation with sensory nerve damage and an initial 10 percent disability rating was assigned under 38 C.F.R § 4.71a and 4.124a, Diagnostic Codes (DCs) 5262 (impairment of the tibia and fibula) - 8625 (neuritis), effective June 16, 2004.  The RO explained that the 10 percent disability rating was assigned for incomplete paralysis of foot movements that are mild or moderately severe in nature due to findings of numbness and increased functional impairment during flare-ups.  With the exception of during subsequent periods of active service, the initially assigned 10 percent disability rating has remained in effect.  

Under DC 5262, impairment of the tibia and fibula, warrants a 10 percent rating where there is malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked knee or ankle disability.  A maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  Id. at DC 5262.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2013).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. Id. 

Diagnostic Code 8525 provides the rating criteria for paralysis of the posterior tibial nerve.  Mild and moderate incomplete paralysis of the posterior tibial nerve warrants a 10 percent rating.  A 20 percent rating requires severe incomplete paralysis of the posterior tibial nerve.  A 30 percent rating requires complete paralysis of all muscles of the sole of the foot, frequently with painful paralysis of a causalgic nature; toes cannot be flexed; adduction is weakened; and plantar flexion is impaired.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

In this case, the Veteran's service treatment records show that he was involved in a motor vehicle accident during which he sustained a right type I open diaphyseal tibia fracture in February 2004, which required surgical treatment with open reduction and internal fixation (ORIF).  On February 23, 2004, he was ambulatory with crutches and limited range of motion of his right lower extremity.  He reported numbness and tingling to his 1st and 2nd toes on his right foot.  Physical therapy was needed for range of motion of the Veteran's right knee and ankle.  In March 2004 a 5 centimeter jagged laceration over the distal medial tibia was noted, consistent with the Veteran's injury.  The Veteran underwent physical therapy, during which he requested to rehabilitate his right lower extremity on his own.  He had a very mild antalgic gait.  Active range of motion of the right knee was from 0 to 130 degrees without pain.  His right ankle demonstrated full active range of motion except slightly degreased dorsiflexion due to heel cord tightness.  He was able to perform straight leg raise testing with ease.  There was some decreased tone of his right quadriceps.  Right ankle strength was at least 4/5 on minimal resistance.  There was some knee, lower extremity and ankle swelling.  He was weight bearing as tolerated with a 3D boot.  By May 11, 2004, all wounds were healed and the Veteran was full weight bearing and able to do light impact activities without pain.  A temporary physical profile was assigned for impact activities as tolerated and running at his own pace and distance.  

In August 2004, the Veteran presented for initial VA primary care evaluation.  He was concerned about his right tibial fracture status post-surgical repair with rod fixation of the tibia.  He reported full use of his right lower extremity and that he felt fully recovered, however, he had residual right knee pain, especially with running, which reduced his running tolerance.  His right knee and ankle were occasionally puffy and sore, particularly when on his feet for a long period of time.  Physical examination of his lower extremities was reported as normal.  

A December 2004 VA primary care note shows that physical examination of the Veteran's lower extremities was normal.  His right knee and ankle joints were normal with the exception of a traumatic scar over the patella and mild patellar crepitus.  Range of motion of the right knee was normal and the joint was stable.  The Veteran's gait was normal and he could hop on either foot.

In January 2005, the Veteran was afforded VA general medical and bones examinations.  History of right tibial fracture with residual right knee and ankle pain was noted, for which he was receiving VA treatment.  On general medical examination his lower extremities showed full range of motion and he moved easily throughout the room with a stable gait.  Pulses and reflexes were equal bilaterally.  

On orthopedic examination in January 2005, the Veteran reported that he was on a profile during service since surgery for no physical training and that he had only tried to run two or three times at which he ran 1.5-2 miles with minor soreness and achiness in his right knee.  He denied any loss of strength, taking any medications and use of any assistive device.  He did report numbness on the distal 1/3 of the tibia on medial side from spine of tibia to mid-calf region only on medial side.  There was also numbness associated with scar on inferior patella where intermedullary rod was placed.  There was no deficit in range of motion or strength.  The Veteran denied any functional limitations with the exception of increased aching in knee on standing for long periods, usually 8-10 hours.  He denied any recent treatment and he did not describe any flare-ups of right lower extremity symptoms other than on extended standing and running, which he had not tried to do in months.  He described no drainage, swelling, deformity, discoloration, heat, redness, pain over the fracture site or scars or any loss of muscle mass.

Examination of the Veteran's right lower extremity showed a scar in the infrapatellar region, which was non tender, but had decreased sensation over the scar only.  Another scar on lower right tibia had decreased sensation, to include approximately 3 inches above and below the scar and and 1.5 inches to each side, creating a 6 by 3 inch window on the medial distal 1/3rd of the tibia stopping half way through the medial malleolus.  Strength and coordination was normal without fatigability of knee and hip muscles.  Plantar flexion, dorsiflexion, inversion, eversion, knee flexion and extension were all unaffected with normal strength.  There was no tissue damage in the musculature to palpation.  There was no drainage, discharge, swelling, deformity, or discoloration.  Active and passive range of motion of the right knee was from 0 degrees of unlimited extension to 138 degrees of flexion, without pain.  Stability testing was negative for any finding of instability of the right knee and strength was normal (5/5) without fatigue.  The examiner diagnosed a tibial fracture status post ORIF with achiness type flares without any repetitive movement flares other than running.  The examiner expected there to be functional loss of 5 to 10 percent of right knee range of motion, strength, coordination and fatigability due to the achiness.  X-ray examination showed a healing fracture of the right tibia and the right knee and ankle joints were maintained.  The examiner also diagnosed only sensory nerve damage over the two scar sites without loss of range of motion, strength, coordination or fatigability.  The examiner stated that such diagnoses did not affect the Veteran's home or work life and should not at all be a limiting factor in employment.  In that regard, the Veteran was working for a private security company and was a student in general social sciences.  He reported being independent in all activities of daily living and that he was able to perform repetitive movement without any deficits or instability.  

A June 2005 VA note shows that the Veteran called and requested that his primary care provider be advised that he had realized that certain range of motion and movement caused pain, which he did not realize it during VA examination or at his primary care appointment.  He denied any new or worsening signs and symptoms and he requested an orthopedic surgical consultation regarding his right knee and ankle.  

A June 2005 service treatment note shows that the Veteran complained of +1 right knee and lower leg discomfort and numbness/cold climate sensitivity.  A VA primary care note shows that he requested an orthopedic consultation due to right knee and leg pain that had begun to interfere with his military physical training.  An orthopedic evaluation was requested for right knee pain status post leg fracture.  The consolation request indicated that his condition was stable without contraindications for surgery; however, Motrin was not effective treatment.  It was noted that the Veteran was followed for right leg pain and pharyngitis and that he was given documentation to be excused from work from June 29 to July 1, 2005 for his "medical condition."  

July 2005 service report of medical history reflects that the Veteran endorsed symptoms of numbness and tingling, impaired use of his legs, swollen or painful joints, knee trouble (e.g., locking, giving out, pain) history of knee surgery, screws or pins in bone, and that he was in good health.  Fracture of his right tibia had been treated with an intramuscular pin and four screws.  He was given a waiver for retained hardware of rod, four screws, and pin for tibia fracture, which was noted to cause persistent pain and limitation of running ability.  Examination showed that the Veteran's right lower extremity was abnormal with retained hardware; however, he was found medically qualified for class line flight duty.  A P3 physical profile was assigned for retained orthopedic hardware causing limitation.  

In September 2005, the Veteran's commander recommended a permanent physical profile for limited running on annual physical fitness testing due to fracture of right leg during deployment with recurring knee issues, which had no effect on the Veteran's duty performance or attendance.  A September 2005 clinician's report of permanent disability indicated that anterior knee pain status post tibia ORIF prohibited the Veteran from squatting, running, and getting on his hands and knees.  

On VA orthopedic consultation in September 2005, the Veteran reported anterior knee pain that became worse with running and one episode of his right knee giving out.  He reported a gradual onset of dull anterior right knee pain with activity since about one year prior.  He denied any locking and sense of fullness in the posterior knee.  He denied taking any medication for his complaints and use of a brace.  He worked security and was on his feet most of the day.  Physical examination showed range of motion of the Veteran's right knee was from 0 degrees of normal extension to 125 degrees of limited flexion.  There was tenderness to palpation in the anterior right knee, but not along the rod and no prominent hardware was felt.  There was no sign of swelling, redness, warmth, laxity or instability.  The Veteran's right lower extremity was neurologically and vascularly intact.  X-ray examination of the right knee was without evidence of degenerative joint disease.   Diagnostic assessment was anterior right knee pain status post tibia fracture with ORIF.  The treatment plan included bracing, NSAID medication, physical therapy, and a permanent profile was written that prohibited running, getting on hands and knees, and squats.  A VA administrative note shows that a fee basis physical therapy consultation was authorized.

In October 2005, the Veteran requested that his National Guard unit commander recommend a permanent profile for his lower extremities.  He stated that regardless of many attempts over the past year and a half, he had been unable to attain the level or performance that the Army requires for running.  He stated that he had been informed by many physicians that he would never be able to attain his pre-injury level of running performance and over stressing his right leg would greatly increase the chance of future complications.   He stated that his right leg injury has and does not affect his job performance and that he wished to continue to serve to the best of his ability and also safeguard his health as much as is prudent.  

A December 2005 VA initial PTSD evaluation indicated that the Veteran was attending school, serving in the Guard, volunteering for the County Sherriff academy, and working as a public safety officer.  He was independent in completing his activities of daily living.  

A January 2006 clinical service treatment record showed that the Veteran complained of chronic medical and posterior right knee pain and occasional right knee swelling after running or working on his feet for long periods.  He was told in the past that he had a Baker's cyst.  He also complained of instability and occasional giving way without history of falls.  Physical examination of the right knee showed good alignment and normal range of motion as compared to the left knee.  There was tenderness to palpation along the medical and posterior joint line.  Varus/Valgus stress was positive on extension and flexion at 30 degrees.  Stability testing was otherwise normal.  Diagnostic impression was possible chondral or meniscal injury and right knee pain for which an MRI was recommended.  Treatment included ibuprofen 800mg and Tylenol as needed and ice as needed for 20 minutes.  His September 2005 physical profile was extended to April 20006 for right knee pain status post open tibia fracture with ORIF.  He was to avoid deep squatting and twisting.  A permanent physical profile for walking rather than running during physical training was initiated.  

In February 2006, a permanent physical profile for no running or physical training for annual physical fitness test was issued due to closed fracture of the shaft of the tibia.  A "L2" PULHES rating was assigned for the Veteran's lower extremity.   

During an April 2007 VA PTSD examination, the Veteran reported that in February 2007 he was hired by the Oregon National Guard to work full-time as a Black Hawk mechanic.  He also reported that his hobbies included hiking.  

A May 2007 Army National Guard report of medical history showed that the Veteran denied any symptoms of knee trouble, ligamentous injury, numbness or tingling or impaired use of his legs or feet.  He did not require use of any corrective device such as a knee brace.  He could not run, but he could walk for annual physical fitness testing and do duties of his military occupational specialty.  Report of medical examination showed that the Veteran's lower extremities were normal on clinical evaluation and he was found qualified for class 3 flying duty.  

In February 2008, a flying duty health screen summary indicated that the Veteran worked full-time as an aircraft mechanic and crew chief for the Oregon National Guard.  Although he had limited flight hours, his commander recommended that he continue in flight status and felt that his unit's upcoming deployment would be helped greatly if the Veteran were back on flight status.

A March 2008 VA mental health assessment note shows that the Veteran was working to become an air crew member for upcoming deployment in 2009.  It was noted that he had a metal rod in his femur, but he could exercise and only had occasional pain.

March 2008 service records indicate that the Veteran requested to meet with his commanding officer to discuss his desire to return to flight duties.  He was determined to get back to flying status and his commanding officer believed that he would comply with whatever it took to do that.  

A January 2009 pre deployment health assessment shows that the Veteran reported that his general health was "very good."  It was determined that he was deployable despite notation of a right tibia fracture with pin.  

A February 2009 Army National Guard report of medical examination for the purpose of flight and class 3 aviation duty showed that the Veteran's lower extremities were normal on clinical evaluation.  The examiner determined that he was medically qualified for class 3 flying duty with a waiver.  

April 2009, January 2010, and June 2010 Army National Guard pre deployment health assessments for duty in Iraq, Southwest Asia and Afghanistan show the Veteran reported that his general health was "very good" and he denied experiencing any medical problems on all occasions.  In April 2009, it was noted that he was on a profile for light duty.  In January 2010, he denied any concerns about his health.  In June 2010, the examiner found that no neurological or orthopedic referral was indicated and the Veteran denied any significant medical issues that would preclude him from safely deploying.  He was ultimately medically cleared for deployment on all occasions.  

A June 2011 post-deployment health assessment following service in Afghanistan shows that the Veteran reported that his health was good and about the same as it was prior to deployment.  He did report that in the four weeks prior it was somewhat difficult for him to work or do other regular daily activities due to health problems.  He was on a profile that restricted activities due to his lower extremity.  He reported similar problems prior to deployment and that his condition worsened during deployment.  His physical symptoms were a minor concern and he was followed by VA where he would return there for continued care.

September 2011 VA social work notes show that the Veteran indicated that his most recent deployment to Afghanistan was not physically difficulty like his previous deployment.  He had no urgent medical concerns since his return from active service in Afghanistan; however, he was concerned about his financial state.  While he remained active in the Guard, he was no longer employed by the Oregon National Guard.  He initially agreed to be seen in the post-deployment clinic, however, he later stated that he had already received a thorough medical evaluation and he was being referred to the mental health clinic for assessment and services.  

A September 2011 VA primary care note shows that the Veteran was last seen in 2008.  He presented to reestablish primary care.  His medications included ibuprofen, which he took very infrequently.  He was concerned about right leg pain.  He reported progressive right knee and ankle pain since his 2004 injury.  Pain was intermittent (often no pain), mild (rated at 3 to 4/10), precipitated by standing for long periods, and easily relieved by over the counter ibuprofen.  Physical examination showed that the Veteran had a normal gait.  There was no swelling or focal or motor weakness.  Muscle tone and strength was normal.  There was full range of motion of the right knee and ankle with slight discomfort on extreme range of motion.  Diagnostic assessment was right leg pain, especially in the right knee and ankle.   

An October 2011 health reassessment following the Veteran's last period of active service in Afghanistan shows that the Veteran rated his overall health during the past month as fair.  He indicated that his general health was somewhat worse than it was prior to deployment in August 2010.  In the month prior, physical problems had made it somewhat difficulty for him to do work or other regular daily activities.   

A March 2012 periodic health assessment shows that the Veteran denied being seen or treated by a health care provider since his last military examination.  He reported that he was taking meloxicam (nonsteroidal anti-inflammatory drug) without side effects and that he was on a permanent physical profile that kept him from taking part in annual physical fitness tests.  He reported a history of joint pain that he was receiving treatment due to history of a tibia fracture with chronic lingering knee and ankle pain.  Nevertheless, a self-report functional capacity assessment shows that the Veteran reported that he was able to evade direct and indirect fire, ride in a military vehicle and wear body armor for at least 12 hours per day, move 40 pounds at least 100 yards while wearing his usual protective gear, and do push-ups during annual physical fitness tests.  He could not run/jog two miles for annual fitness tests.  It was noted that a permanent physical profile was issued in January 2006 that prohibited running due to fracture of his right tibia.  

In August 2012, the Veteran was afforded a VA examination of his right lower extremity.  Diagnoses included status post intramuscular rod placement for open fracture of the right tibia and right knee patellofemoral syndrome.  The Veteran reported continued problems with his right leg, to include knee pain mostly under the knee cap (2/10), some radiating pain to the right lower leg and ankle, right knee and ankle swelling and stiffness with running, numbness across the lateral knee and distal medial tibia region, occasional limitation of walking distance, and difficulty going up/down stairs.  He reported flare-ups of such symptoms lasted for a few days and impacted functioning of his right knee and lower leg.  During flare-ups he reportedly had lingering pain and a noticeable limp with much slower and more careful movement.  He denied use of a brace or other assistive device for his right knee or ankle, however, he periodically considered use of a cane for assistance with ambulation.  Treatment for his right leg symptoms included ibuprofen medication for pain.  

Physical examination of the Veteran's right lower extremity was negative for draining wounds or signs of recurrent infection.  There was tenderness or pain to palpation for joint line or soft tissues of the right knee.  Range of motion of the right knee was from 0 degrees of unlimited extension without objective evidence of pain to 140 degrees of unlimited flexion with objective evidence of pain at 105 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions of range of motion without any additional limitation of motion.  Functional loss and/or impairment of the knee and lower leg after repetitive use was due to pain on movement of the right knee.  Strength of the right knee on flexion and extension was normal (5/5).  Joint stability testing showed normal anterior stability on Lachman's test, posterior stability on posterior drawer test, and medial-lateral stability on Varus/Valgus stress.  There was no evidence or history of recurrent patellar subluxation or dislocation, shin splints, stress fracture, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The Veteran also had a right leg scar related to his diagnosed right leg and knee disabilities, however, it was not painful or unstable nor did it measure greater than 39 square centimeters.  There was local numbness of the lateral right knee from surgery and in the distal medial leg from injury.  The right ankle demonstrated full range of motion, which remained unchanged after repetitive-use testing.  There was tenderness of the soft tissues of the distal medial leg above the ankle.  There was no pain at the fracture site with stress across the tibia.  The examiner noted that X-rays in 2005 did not document traumatic or degenerative arthritis and that they were negative for evidence of patellar subluxation.  The examiner indicated that an additional x-ray examination was not performed because the Veteran's prior right tibia fracture was shown to be healed on x-ray of the right lower extremity in 2005 and diagnosis was consistent with patellofemoral syndrome and not degenerative joint disease.  There was no evidence of osteomyelitis.  

The August 2012 VA examiner opined that the Veteran's right knee patellofemoral syndrome is most likely secondary to residuals of his right tibia fracture.  He stated that functionally, the Veteran's right knee and leg conditions impacted his ability to work due to his inability to run and lift objects weighing heavier than 80 pounds.  His right knee and leg conditions also made him work slower at times; however, they did not prevent him from finding work.  Although the Veteran reported that he had been unemployed since his return from deployment to Afghanistan in July 2011, he further reported that he had missed only 2 days of work during the past three years that he worked as a helicopter mechanic for the Oregon National Guard.  

Private orthopedic treatment notes dating from March to May 2013 show that the Veteran fell 14 feet while working atop a helicopter and he sustained injury of his right wrist that required surgical treatment.  Significantly, a May 2013 treatment note indicated that the Veteran had no difficulty walking.  It was noted that since his job was located in Afghanistan, he was advised to fully recover prior to returning to work.  

As previously stated, the Veteran's residuals of fracture of the right tibia with sensory nerve damage is currently evaluated as 10 percent disabling throughout the duration of the appeal under DCs 5262-8625 for impairment of the tibia and fibula and neuritis of the right lower extremity.

Having carefully considered the Veteran's contentions in light of the evidence of record and applicable law, the Board finds that an initial rating in excess of 10 percent is not warranted for the Veteran's residuals of fracture of the right tibia with sensory nerve damage at any time since June 16, 2004, under DC 5262.  In that regard, the Board finds that the evidence of record is not reflective of nonunion of the tibia and fibula with loose motion requiring a brace, nor does it show malunion of the tibia and fibula with a marked or moderate knee or ankle disability.  

The Board observes that words such as "mild," "moderate, and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).  The Board also observes that normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II.  Normal range of motion of the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  Id. 

In this case, the Veteran's main complaints included intermittent right knee and ankle pain and swelling on running and standing for long periods and an inability to run, squat, and get on his hands and knees.  Significant objective findings on examination and evaluation of his right knee and ankle included: slightly decreased dorsiflexion of the right ankle due to heel cord tightness in March 2004; mild patellar crepitus of the right knee in December 2004; positive Varus/Valgus stress testing of the right knee at 30 degrees of flexion in January 2006; slight discomfort on extreme range of motion of the right knee and ankle in September 2011; and on VA examination in August 2012, there was objective evidence of pain at 105 degrees of flexion of the right knee and the examiner diagnosed right patellofemoral syndrome secondary to residuals of right leg tibia fracture.  

Otherwise, the Veteran's right ankle was always shown to have full range of motion and his right knee was always shown to have 0 degrees of unlimited extension.  Flexion of his right knee was to 138 degrees without pain in January 2005, 125 degrees in September 2005, 140 degrees with slight discomfort on extreme range of motion in September 2011, and 140 degrees with pain at 105 degrees of flexion in August 2012.  Moreover, the Veteran's complaints of right knee and ankle pain were noted to be easily treated with over-the-counter pain medications.  Accordingly, the Board finds that any disability of the Veteran's right knee and ankle associated with impairment of his right tibia and fibula is most appropriately described as slight in degree as opposed to moderate or marked as required for the assignment of a higher disability rating under DC 5262.  

The Board acknowledges that DCs 5260 (limitation of leg flexion), 5261 (limitation of leg extension), and 5271 (limited motion of the ankle) provide for the assignment of disability ratings based on limitation of motion of the knee and ankle.  However, the Board notes that the currently assigned 10 percent disability rating under DC 5262 for impairment of the tibia and fibula with slight knee or ankle disability contemplates all findings of limitation of motion of the Veteran's right knee and ankle at all times since June 16, 2004.  In that regard, the Board reiterates that evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  Moreover, even considering functional loss due to pain and during flare-ups, the evidence of record does not show limited extension of the Veteran's knee at any time such that a higher evaluation may be warranted under DC 5260.  In addition, flexion of the Veteran's right knee was not shown to be limited to 45 degrees or less at any time since June 16, 2004, such that a higher evaluation may be assigned under DC 5260 for limitation of extension of the Veteran's right leg.  Finally, with the exception of a single notation of slightly decreased dorsiflexion of the Veteran's right ankle in March 2004, at which time the Veteran was on his second period of active duty service, range of motion of the Veteran's right ankle was consistently reported to be unlimited.  

The current initial 10 percent disability rating currently in effect was assigned due to functional loss of the right lower extremity due to painful motion.  However, repeated physical examination has consistently showed full range of motion of the right ankle and extension of the right knee, and right knee flexion limited at most to 105 degrees with no additional limitation of motion as a result of pain or on repetitive motion.  See DeLuca, supra; see also Mitchell v. Shinseki, No. 2009-2169, 2011 WL 3672294 (Vet. App. Aug. 23, 2011).  In essence, although the Veteran complains of painful motion on prolonged standing and with increased activity, the Board finds that the degree of functional loss he experiences as a result is already contemplated in the 10 percent currently assigned, and there has been no indication that the pain has resulted in disability so as to warrant a higher evaluation under DCs 5260, 5261 or 5271.  As such, a higher evaluation may not be assigned under those DCs for residuals of fracture of the Veteran's right tibia with sensory nerve damage at any time since June 16, 2004.

The Board has considered the applicability of other DCs pertaining to evaluation of knee, leg and ankle disabilities throughout the duration of this appeal.  However, the Board finds that DCs 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint), 5259 (symptomatic removal of semilunar cartilage), 5263 (genu recurvatum), 5270 (ankylosis of the ankle), 5272 (ankylosis of the subastragalar or tarsal joint), 5273 (mal union of os calcis or astragalus) and 5274 (astragalectomy) are not applicable as the medical evidence does not show objective evidence of any of these disabilities upon physical or x-ray examination.  38 C.F.R. § 4.71a, DCs 5256, 5258, 5259, 5263, 5270, 5272, 5273, and 5274.

An additional or higher disability rating also may not be assigned under DC 5003 for degenerative arthritis of the Veteran's right knee or ankle as there is no x-ray evidence of degenerative arthritis of either joint at any time during the claim. 

As to the Veteran's complaints and objective medical findings of numbness over and around surgical scars on the Veteran's right leg, the Board notes that in the April 2005 rating decision, service connection was awarded for residuals of a right tibia fracture; open reduction/internal fixation with sensory nerve damage and an initial 10 percent disability rating was assigned under 38 C.F.R § 4.71a and 4.124a, Diagnostic Codes (DCs) 5262 (impairment of the tibia and fibula) - 8625 (neuritis), effective June 16, 2004.  The RO explained that the 10 percent disability rating was assigned for incomplete paralysis of foot movements that are mild or moderately severe in nature due to findings of numbness and increased functional impairment during flare-ups.  With the exception of during subsequent periods of active service, the initially assigned 10 percent disability rating has remained in effect.  In that regard, the Board observes that treatment records and examination reports consistently documented objective findings of decreased sensation on examination and evaluation of the right lower extremity.  

38 C.F.R § 4.123 directs that peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to sever, incomplete, paralysis.  See nerve involved for diagnostic code number and rating.  Id.

In this case, given January 2005 and August 2012 examination findings of local numbness of the lateral right knee from surgery and in the distal medial leg from injury, the Board finds that an additional 10 percent evaluation is warranted under DCs 5262-8625 for neuritis of the Veteran's right leg, effective June 16, 2004, the date after the Veteran's release from his second period of active service.  

Paralysis of the posterior tibial nerve is rated as follows: a 10 percent rating is warranted for mild and moderate incomplete paralysis; a 20 percent rating is warranted for severe incomplete paralysis; and a 30 percent rating is warranted for complete paralysis of all muscles of sole of foot, frequently with painful paralysis of a causalgic nature; toes cannot be flexed; adduction is weakened plantar flexion is impaired.  38 C.F.R. § 4.124a, DC 8525.

As the competent medical evidence above is reflective of wholly sensory involvement, the Board finds that after resolving any doubt in the Veteran's favor, incomplete paralysis of the Veteran's posterior tibial nerve is mild at worst.  Thus, a higher 20 percent evaluation is not warranted for severe incomplete paralysis at any time under DC 8525.  38 C.F.R. § 4.124(a).

The Board has also considered whether a higher neurological evaluation may be assigned under other potentially relevant neurological DCs pertaining to the Veteran's right lower extremity, however, incomplete paralysis of any nerve in a lower extremity that is characterized as mild in degree is rated from noncompensably disabling to 10 percent disabling at best.  As there is no indication that neurological symptoms in the right lower extremity has been described as "moderate" in severity, or in terms analogous to thereto, the next-higher 20 percent evaluation for incomplete paralysis of a nerve in the lower extremity have not been met at any time.

For the reasons explained, the Board finds that the Veteran's residuals of fracture of his right tibia with sensory nerve damage is properly evaluated as 10 percent disabling under DC 5262 throughout the duration of the claim.  The Board also finds, however, that an additional 10 percent evaluation is warranted for mild incomplete paralysis of the posterior tibial nerve due to associated neurological injury due to physical injury and surgical treatment of the Veteran's right tibia fracture.   

In rendering this decision, the Board has considered the lay evidence that the Veteran has offered in support of his claim.  The Veteran is competent to note that he has experienced symptoms associated with his residuals of fracture of his right tibia with sensory nerve damage, include pain and fatigue of his right lower extremity and some numbness and paresthesia around the site of injury and surgical treatment.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (stating that the veteran as a lay person is competent to report information of which he or she has personal knowledge, i.e., information that he can gather through his senses).  While the Board accepts the Veteran's contentions as to his symptoms, as noted above, numerous examinations have been performed wherein the criteria for an evaluation in excess of the 10 percent currently assigned for residuals of fracture of his right tibia with sensory nerve damage and the 10 percent assigned herein for mild incomplete paralysis of posterior tibial nerve have not been shown.  Accordingly, the weight of the evidence is against a finding that initial disability ratings in excess of those previously assigned and assigned herein are warranted. 

In short, the Board concludes that the preponderance of the evidence is against granting an initial evaluation in excess of 10 percent for the Veteran's service-connected residuals of right tibia fracture with sensory nerve damage in excess of 10 percent for impairment of the right tibia and fibula with slight right knee or ankle disability and 10 percent for mild incomplete paralysis of the posterior tibial nerve.  The Board further finds that there have been no distinct periods of time during which either disability is compensable to a degree greater than 10 percent.  He is accordingly not entitled to receive "staged" ratings.  Fenderson, supra.

IV. Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis for his residuals of right tibia fracture with mild incomplete paralysis of the posterior tibial nerve.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  Higher ratings are available for more serious manifestations of the Veteran's disabilities considered herein, but the Veteran does not meet those criteria.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the 10 percent evaluation initially assigned for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplate by the schedular criteria.  Moreover, the Board has granted an additional 10 percent evaluation effective for the duration of the claim for neurological manifestations associated with his residuals of fracture of his right tibia with sensory nerve damage.  The available schedular evaluations for his service-connected disabilities are adequate.  The Veteran's disability picture is contemplated by the rating schedule and no extra-schedular referral is required.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, the Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In the instant case, however, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  Indeed, although the Veteran reported that he was unemployed during transitional periods of employment, treatment records dated as recent as May 2013 show that the Veteran was employed full-time as a helicopter mechanic in Afghanistan although he was healing at that time from a civilian work-related injury of his right wrist that required surgical treatment.  Moreover, during the most recent August 2012 VA examination, the examiner stated that the Veteran's residuals of fracture of his right tibia with sensory nerve damage made him work slower at times, it did not prevent him from working.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.


ORDER

An initial disability rating in excess of 10 percent for residuals of fracture of the right tibia with sensory nerve damage is denied. 

An additional 10 percent disability rating for mild incomplete paralysis of the right posterior tibial nerve is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


